Exhibit 10.37(g)



 

AMENDMENT No. 7 TO PURCHASE AGREEMENT DCT-054/98



 

This Amendment No. 7 (the "Amendment") dated as of July 24th, 2000 is between
EMBRAER - Empresa Brasileira de Aeronáutica S.A. ("EMBRAER") and Continental
Express, Inc. (" BUYER"), collectively hereinafter referred to as the "PARTIES",
and relates to Purchase Agreement No. DCT-054/98 dated December 23, 1998, as
amended from time to time (together with its Attachments, the Amendments to
Purchase Agreement and Letter Agreements, the EMB-135 Purchase Agreement") for
the purchase of up to seventy-five (75) new EMB-135 aircraft (the "AIRCRAFT").

All terms defined in the EMB-135 Purchase Agreement shall have the same meaning
when used herein and in case of any conflict between this Amendment and the
Purchase Agreement, this Amendment shall control.



WHEREAS, BUYER desires to acquire, and EMBRAER desires to sell a new version of
the EMB-145 aircraft which has an increased range capacity ("XR AIRCRAFT") ;



 

WHEREAS, simultaneous with the signing and delivery of this Amendment, BUYER and
EMBRAER are amending Purchase Agreement GPJ-003/96 to provide for the purchase
by BUYER of the XR AIRCRAFT;



 

WHEREAS, in connection with the new order by BUYER of the XR AIRCRAFT, BUYER and
EMBRAER wish to amend the EMB-135 Purchase Agreement to reduce the number of
aircraft that will be purchased by BUYER thereunder from 75 AIRCRAFT to 50
AIRCRAFT.



 

NOW, THEREFORE, for good and valuable consideration which is hereby
acknowledged, EMBRAER and BUYER hereby agree as follows:



The text of Paragraph a of Article 2 is hereby deleted and replaced with the
following:



EMBRAER shall supply and BUYER shall purchase and take delivery of fifty (50)
newly manufactured AIRCRAFT ("FIRM AIRCRAFT") upon the terms and conditions
contained in this Agreement together with the Attachments hereto which shall be
deemed to be part of this Agreement.



The text of Paragraph a of Article 5 is hereby deleted and replaced with the
following:



AIRCRAFT:

Subject to payment in accordance with Article 4 hereof and compliance with the
conditions of this Agreement, the AIRCRAFT shall be made available for delivery
by EMBRAER to BUYER in F.A.F. (Fly Away Factory) condition, at São José dos
Campos, State of São Paulo, Brazil, according to the following schedule:







Aircraft

Aircraft Contractual

Delivery Dates

Aircraft

Aircraft Contractual

Delivery Dates

1st

July 1999

[CONFIDENTIAL MATERIAL

OMITTED AND FILED

SEPARATELY WITH THE

SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO

A REQUEST FOR CONFIDENTIAL

TREATMENT.]

2nd

August 1999

3rd

September 1999

4th

October 1999

5th

November 1999

6th

December 1999

7th

January 2000

8th

February 2000

9th

March 2000

10th

April 2000

11th

May 2000

12th

June 2000

13th

July 2000

14th

August 2000

15th

September 2000

16th

October 2000

17th

November 2000

18th

December 2000

19th

January 2001

20th

January 2001

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT]



 

The text of Article 23 is hereby deleted and replaced with the following:

"INTENTIONALLY DELETED"

4.

All other terms and conditions of the Purchase Agreement, which are not
specifically amended by this Amendment, shall remain in full force and effect
without any change.





 

IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 7 to the Purchase Agreement to be
effective as of the date first written above.



 

EMBRAER - Empresa Brasileira CONTINENTAL EXPRESS, INC.

de Aeronáutica S.A.



 

 

 

By : /s/ Horacio Aragones Forjaz By : /s/ Jim Ream

Name : Horacio Aragones Forjaz Name : Jim Ream

Title : Executive Vice President Planning Title : President



 

 

By : /s/ Carlos Rocha Villela

Name : Carlos Rocha Villela

Title : Executive Vice President

and General Counsel



Date: July 24,2000 Date: July 21, 2000

Place : S. J. Campos, SP, Brazil Place: Houston, TX, USA



 

Witness: /s/ Jose Luis D. Molina Witness: /s/ Fred S. Cromer

Name : Jose Luis D. Molina Name : Fred S. Cromer





 

 

 